Filed 4/21/21 P. v. Alcala CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F079893
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F14910527)
                    v.

    MICHAEL ALCALA,                                                                       OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of County. James Kelley, Judge.
         Sara E. Coppin, under appointment by the Court of Appeal, Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.


                                                        -ooOoo-




*        Before Franson, Acting P.J., Smith, J. and Snauffer, J.
       Appointed counsel for appellant Michael Alcala asked this court to review the
record to determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436.) Alcala was advised of his right to file a supplemental brief within
30 days of the date of filing of the opening brief. This court did not receive a
supplemental brief from him. Finding no arguable error that would result in a disposition
more favorable to appellant, we affirm.
                                     BACKGROUND
       On September 12, 2018, Alcala was charged by amended information with
voluntary manslaughter for the killing of Hector Erminio Bautista, Jr., (Pen. Code,1
§ 192, subd. (a), count 1), assault with a semiautomatic firearm upon Raymond Brown
(§ 245, subd. (b), count 2), and being an accessory after the fact (§ 32/187, subd. (a),
count 3). As to counts1 and 2, the information further alleged Alcala personally used a
firearm in the commission of the offense (§ 12022.5, subd. (a)), and as to count 2, that he
personally inflicted great bodily injury upon Brown (§ 12022.7, subd. (b)).
       On September 12, 2018, Alcala entered a plea of no contest to voluntary
manslaughter (§ 192, subd. (a)) and assault with a semiautomatic firearm (§ 245, subd.
(b)). In addition, he admitted the personal firearm use enhancement (§ 12022.5, subd.
(a)), and the enhancement for the personal infliction of great bodily injury (§ 12022.7,
subd. (b)). As part of his plea agreement, Alcala waived his appellate rights.
       On November 27, 2018, pursuant to the terms of his negotiated agreement, the
trial court sentenced Alcala to an aggregate term of 26 years in state prison.
       On August 29, 2019, following a hearing, the trial court ordered restitution in the
amount $30,000. Alcala and his co-defendant were held jointly and severally liable for
the restitution award.


1      All further undefined statutory citations are to the Penal Code unless otherwise
indicated.


                                             2.
       On August 30, 2019, Alcala filed a timely notice of appeal from the trial court’s
order of restitution.
       After reviewing the record, we find no arguable error on appeal that would result
in a disposition more favorable to Alcala.
                                     DISPOSITION
       The judgment is affirmed.




                                             3.